DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No. 9,471,524 and claims 1, 2, 15, 16 and 21 of U.S. Patent No. 11,256,632. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is a broader version of the patented claims which dictates obviousness
Instant Application
US Patent ‘524
US Patent ‘632
1
1
1
2
2
2
11
11
15
12
12
16
20

21

.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 5 – 12, and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent Number 8,612,648) in view of Kwag et al (US Publication Number 2014/0165216, hereinafter “Kwag”).

5.	As per claims 1 and 11, Murray teaches a system and method  comprising: a module to implement a transaction request queue (transaction queues seen in figure 2), wherein the module is to: determine a quality of service value (QoS value, 240, figure 2) for a transaction request and a quality of service value for a pending transaction in the transaction request queue (transactions handles along slave data bus, via 120, figure 1); and in response to the transaction request queue being full (queue depth determination in order to see if the request queue is full, column 5, lines 17 – 21) and the quality of service value for the transaction request being greater than the quality of service value for the pending transaction (column 5, lines 41 – 59), and insert the transaction request into the transaction request queue (column 3, lines 40 – 47).  
Murray does not appear to explicitly disclose, wherein remove the pending transaction from the transaction request queue before the pending transaction is completed.
However, Kwag discloses wherein remove the pending transaction from the transaction request queue before the pending transaction is completed (paragraphs, 71, 75 and 82, maintaining QoS is seen as making sure a high priority transaction is given precedence over low priority, in the prior art the low priority transaction is cancelled before completion to allow for the processing of the high priority transaction).
Murray and Kwag are analogous art because they are from the same field of endeavor of request handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Murray and Kwag before him or her, to modify the QoS requirements of Murray to include the high priority functionality of Kwag because it would allow for enhance processing integrity to maintain a desired QoS.
One of ordinary skill would be motivated to make such modification in order to enhance data integrity across platforms, (paragraphs 7 – 10). Therefore, it would have been obvious to combine Kwag with Murray to obtain the invention as specified in the instant claims.

6.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claims 2 and 12, Murray teaches a system and method, wherein the module is to: in response to the transaction request queue being full and the quality of service value for the transaction request being not greater than the quality of service value for the pending transaction (column 5, lines 41 – 59, QoS comparison), determine not to remove the pending transaction from the transaction request queue (column 5, line 60 to column 6, line 40).  

7.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claim 5, Murray teaches a system, wherein the module is to reserve one or more slots in the transaction request queue for reading requests (column 6, lines 25 – 41).  

8.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claims 6 and 17, Murray teaches a system and method, wherein the module is to: determine not to insert a transaction request into a slot of the transaction request queue responsive to the quality of service value of the transaction request being less than a predetermined quality of service value requirement associated with the slot of the transaction request queue layers (figure 5, layer and signal trace routing).  

9.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claims 7 and 16, Murray teaches a system and method, wherein the module is to: receive a transaction request via a system bus with a first quality of service value and store the received transaction request in the transaction request queue with the first quality of service value (column 5, lines 41 – 59); receive a second quality of service value for the received transaction request; and update the first quality of service value with the second quality of service value (column 5, line 60 to column 6, line 40).  

10.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claim 8, Murray teaches a system, comprising a master module implementing a master transaction queue and wherein the module is a slave module to implement a slave transaction request queue, the slave module to receive a transaction request from the master module (figure 1, master to slave transaction).  

11.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claim 9, Murray teaches a system, wherein the slave module is to: call back, for each record of a transaction request stored by the slave module, a replay of the transaction request, thereby causing the master module to replay each transaction request associated with a record of a transaction request stored by the slave module; and arbitrate between the replayed transaction requests to determine which of the replayed transaction requests to store in the slave transaction request queue (steps 314 to 304, figure 3). 
 
12.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claims 10 and 18, Murray teaches a system and method, wherein the master module is to: replay one or more transaction requests until the one or more transaction requests are completed, each replay of the one or more transaction requests beginning from a data transfer beat where the transaction request was left off (it is clear that more than one first transaction request can be sent until the queue storing the first transaction requests is full, wherein additional first transaction request is blocked. The transfer of the additional first transaction request is resumed at where it is halted due to availability of queue space, figure 3).  

13.	Murray modified by the teachings of Kwag as seen in claim 1, above as per claim 19, Murray teaches a method, further comprising: storing a record of the removed pending transaction for later replay (312, figure 3).  

Allowable Subject Matter
14.	Claims 3, 4, and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to in light of the double patenting rejection, but would be allowable upon the resolution therein.



Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu/Kruglick/Rajappan/Nakashima teaches QoS based request handling/removal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184